Citation Nr: 1445537	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD) with stomach ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing before the undersigned Acting Veterans Law Judge via videoconference was held in June 2014.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

In addition, the Board notes that the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for nasal and sinus obstruction due to a broken nose was denied and the Veteran timely appealed.  A Statement of the Case, dated October 2011, reopened the claim as it was determined new and material evidence was received.  Subsequently, in a February 2012 rating decision, this claim was granted.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  

The request to reopen previously denied claims of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome are granted herein, and the merits of the claims are addressed in the REMAND section of this decision. 

As such, these issues and the issue of entitlement to service connection for GERD with stomach ulcers are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A December 2006 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision. 

2. Evidence received since the December 2006 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3. A December 2006 rating decision denied the Veteran's original claim for entitlement to service connection for tinnitus.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision. 

4. Evidence received since the December 2006 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for tinnitus.

5. A September 2005 rating decision denied the Veteran's original claim for entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision. 

6. Evidence received since the September 2005 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1. The December 2006 rating decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the December 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The December 2006 rating decision denying entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4. Since the December 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. The September 2005 rating decision denying entitlement to service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

6. Since the September 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
 §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of each of the petitions to reopen the claims for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.  

The Merits of the Claims

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

At the outset, the Board notes that in the October 2011 Statement of the Case, the RO determined that new and material evidence had been received.  It, therefore, reopened the Veteran's claim for service connection these issues.  However, despite the determination made by the RO, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. As such, irrespective of the RO's action in reopening the Veteran's service connection claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen claim of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claims of service connection for bilateral hearing loss and bilateral carpal tunnel syndrome were originally denied in an September 2005 rating decision as it determined it neither occurred in, nor was caused by, service; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  In addition, the Veteran's claim for entitlement to service connection for hearing loss was again denied by the RO in December 2006.  The Veteran was notified of the denial and did not appeal.  As such, the December 2006 rating decision as to the issue of entitlement to service connection for hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran's claim of service connection for tinnitus was originally denied in the December 2006 rating decision as pertinent disability was not found during service and continuity of the disability was not shown; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the December 2006 rating decision as to the issue of entitlement to service connection for tinnitus is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

In July 2008, the Veteran submitted a new claim for entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome. This resulted in the December 2008 denial by the RO which is the subject of the current appeal. 

The December 2008 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome.  Evans v. Brown, 9 Vet. App. 273 (1996).

Regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus, since the final denials the Veteran testified at the June 2014 Board hearing that although he was a clerk during service, he was permitted by his superiors to go to the firing range with other soldiers.  The Veteran stated he was with the Gunsmith Department for approximately two years and was also at Camp Bullis where he engaged in firing competitions called "rattle battle."  He stated he noticed his hearing was diminished in the early to mid-1970s.

Given the Veteran's lay testimony, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim (i.e., whether the Veteran had acoustic trauma during service), and it raises a reasonable possibility of substantiating the claims.

Therefore, since there is new and material evidence, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.

Regarding the issue of entitlement to service connection for bilateral carpal tunnel, since the final denial, the Veteran testified at the June 2014 Board hearing that he noticed problems with his hands in the mid-1970s or 1980s.  He stated he did a considerable amount of typing while in service.  

Furthermore, the Veteran submitted a statement, dated July 2014, that typing during service was "a little more difficult than it is now.  Since the keys work by hitting them harder and the copies were papers put together with carbon paper in between, so you may have at least [five] pages to print on.  Hitting those keys hard did some wear and tear on my wrists and I have been diagnosed with carpal [tunnel]..."

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay testimony, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim (i.e., trauma to the hands and wrists from his military duties), and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim of entitlement to service connection for carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for tinnitus is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for bilateral carpal tunnel syndrome is reopened and, to that extent only, the appeal is granted.
REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral hearing loss and tinnitus

In August 2010, the Veteran underwent a VA audiological examination where the Veteran was diagnosed with bilateral high frequency hearing loss.  The VA examiner opined that the Veteran's hearing loss and tinnitus was not caused by, or a result of, noise exposure as the service medical records indicated the Veteran entered and exited military service with normal hearing and no significant threshold shift was shown.  The examiner also noted the Veteran's post-service noise exposure included employment as a carpenter, steel worker, and a truck driver.  In addition, the examiner stated that the Veteran denied tinnitus. 

The Board points out that the absence of service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As such, to establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board finds the August 2010 VA examination opinion inadequate.  Here, the VA examiner's rationale focused on the absence of bilateral hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, and his lay statements, etc.  Based on the foregoing, clarification is needed regarding the etiology of any current bilateral hearing loss and tinnitus, including a discussion of the effects of in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Bilateral carpal tunnel syndrome

As stated above, the Veteran stated his duties as an Administrative Specialist during service including frequent typing.  He stated that typing during his military service was much harder on his hand and wrists given industry practices than it is today.

According to private treatment records, dated January 2003, the Veteran complained of wrist pain and a possible diagnosis of carpal tunnel syndrome was noted.  He reported tingling in the fingers and a history of typing and using the keyboard. 

The Board notes the Veteran has not been afforded a VA examination for his bilateral carpal tunnel syndrome.  Given the Veteran's statements of causation and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

GERD with stomach ulcers

The Board notes that it was unclear from the record whether Veteran has been diagnosed with GERD.  The Veteran however testified that he was diagnosed with GERD in September 2009.  According to the VA treatment records, the Veteran was prescribed Omeprazole in September 2009 and appears to continue to take this medication.  The Veteran also testified that he frequently experienced heartburn during service.  He took over-the-counter antacids during service and continued to take them after separation.  He stated he sought medical help in approximately April 1969 was treated for stomach ulcers by a private physician as early as 1971.

The Board notes the Veteran has not been afforded a VA examination for his GERD with stomach ulcers.  Given the Veteran's testimony of in-service symptomatology, post-service treatment, and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the etiology of claimed the disability. 

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It appears that the most-recent VA treatment records within the claims file is dated April 2010.  Therefore, all outstanding records, VA or private, must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records dated since April 2010 and associate them with the claims file

2. Contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus. All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss and tinnitus are etiologically related to his period of active service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account of in-service acoustic trauma and post-service occupational/recreational noise exposure. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for bilateral carpal tunnel syndrome.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any bilateral hand and wrist disorder manifested during, or as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account of the impact of his occupational duties, both in-service and post-service, on his hands and wrists.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for GERD with stomach ulcers.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder manifested during, or as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account symptomatology during and post service and post-service treatment.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6. Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claims.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LESLEY REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


